371Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-29 are objected to because of the following informalities:  
Suggest changing each Claim with proper size, spacing and lines spacing; please see details under MPEP 42.6 Filing of documents, including exhibits; service.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Under the detailed description, in [0032], “adapting parts 48a” are not shown in any Figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 

Appropriate correction is required.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12 and 20 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation “substantially” in line 5, rendering the claim indefinite.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).
Claim 12 recites the limitation “the first spacing” in line 5, rendering the claim indefinite. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required.
Claim 20 recites the limitation “substantially” in line 5, rendering the claim indefinite.  The term “substantially” is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. (MPEP 2173.05(B) III. E.).

For the purpose of examination the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14-20 and 22-29 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Akiyoshi et al. (US 4,675,507).
Regarding Independent Claim 11, Akiyoshi et al. disclose a cooking appliance device, comprising:
a heating unit (planar heaters 8, Figs 5-8) including a heating element (heating element 8a, Figs 5-8, Col 6 line1) for heating a cooking chamber (heating chamber 1, 
a cooking chamber element (an attaching plate 9a, Col 6 line 10, Figs 5-8) configured to at least partially bound the cooking chamber (see Fig 1) and having a part region with a surface shape (attaching plate 9a having a part region with a surface shape, see Fig 5) which changes in the heating operating state in response to a thermal expansion of the cooking chamber element (attaching plate 9a deform by thermal expansion with the temperature rise in the apparatus, Col 6 line 17-18),
said heating unit including an adapting element (winding base 8b and insulating plates 8c, Figs 6-7, Col 6 line 2-4) arranged at least in part on the cooking chamber element (see Figs 6-7) and having in facing relation to the part region a surface which adapts in the heating operating state to the surface shape of the part region (see details in Fig 6).
Regarding Independent Claim 19, Akiyoshi et al. disclose a cooking appliance, comprising a cooking appliance device (heat cooking apparatus having a flat flexible heater, Title), said cooking appliance device comprising a heating unit (planar heaters 8, Figs 5-8) including a heating element (heating element 8a, Figs 5-8, Col 6 line1) for heating a cooking chamber (heating chamber 1, Figs 5-8) in a heating operating state, and a cooking chamber element (an attaching plate 9a, Col 6 line 10, Figs 5-8) configured to at least partially bound the cooking chamber (see Fig 1) and having a part region with a surface shape (attaching plate 9a having a part region with a surface shape, see Fig 5) which changes in the heating operating state in response to a thermal expansion of the cooking chamber element (attaching plate 9a deform by 
Regarding Independent Claim 27, Akiyoshi et al. disclose a method for operating a cooking appliance device (heat cooking apparatus having a flat flexible heater, Title), said method comprising:
heating in a heating operating state a cooking chamber (heating chamber 1, Figs 5-8) of the cooking appliance device by a heating element (heating element 8a, Figs 5-8, Col 6 line1) of a heating unit (planar heaters 8, Figs 5-8), thereby changing a surface shape of a part region of a cooking chamber element (an attaching plate 9a, Col 6 line 10, Figs 5-8) that at least partially bounds the cooking chamber (see Fig 5) in response to a thermal expansion of the cooking chamber element (attaching plate 9a deform by thermal expansion with the temperature rise in the apparatus, Col 6 line 17-18); and
	adapting in the heating operating state an adapting element (winding base 8b and insulating plates 8c, Figs 6-7, Col 6 line 2-4) of the heating unit, arranged at least in part on the cooking chamber element, to the surface shape of the part region (see details in Fig 6).
Regarding Claims 12, 14-18, 20, 22-26 and 28-29, Akiyoshi et al. further disclose:
Claims 12 and 20 respectively, wherein the heating unit has a minimum first spacing from the cooking chamber element in a non-heated operating state of the 
Claims 14, 22 and 28 respectively, wherein the heating element (8a) is at least partially arranged between the cooking chamber element (9a) and the adapting element (8b and 8c, Figs 6-7).
	Claims 15, 23 and 29 respectively, wherein the heating element (8a) and the adapting element (8b and 8c) are in contact (see Figs 6-7).
Claims 16 and 24 respectively, wherein the adapting element (8b and 8c) is configured to be at least partially flexible (made of heat resistant and insulating material such as mica, Col 6 line 1-5).
Claims 17 and 25 respectively, wherein the adapting element is made at least partially of an electrically insulating material (made of … insulating material such as mica, Col 6 line 1-5).
Claims 18 and 26 respectively, wherein the adapting element is configured to be slotted (see slotted on 8c in Fig 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi et al. (US 4,675,507) in view of Farachi et al. (US 2010/0059513 A1).  
Regarding Claims 13 and 21 respectively, Akiyoshi et al. disclose the invention substantially as claimed and as discussed above; except Claims 13 and 21; 
Farachi et al. teach an oven comprises a box structure (oven 1, Fig 1, [0018]), with heating element (electrically power means 16 generating a magnetic field, [0019], a plurality of panels or tiles 21 of ferrite, [0022], Fig 1) is configured as an induction heating element (electric induction oven, Title).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Akiyoshi et al. with Farachi et al.’s further teaching of Claims 13 and 21 respectively, wherein the heating element (taught by Akiyoshi et al. already) is configured as an induction heating element; because Farachi et al. teach, in Para. [0019] that providing an excellent induction heating oven with means are connected together to form a single sandwich of layered structure 20 which is easy to handle and to fit to the corresponding oven wall ([0019]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761